Citation Nr: 1630266	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Chiari I malformation (herein Chiari malformation).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a June 2011 RO hearing.  A transcript of the hearing is of record.  The Veteran requested a Board hearing on her January 2011 VA Form 9, but this request was withdrawn by a January 2013 statement from the Veteran's representative.

The claim was remanded by the Board in June 2015.


FINDING OF FACT

The Veteran's Chiari malformation clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

Entitlement to service connection for Chiari malformation is not warranted.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.  

The Veteran was provided with adequate notice in a January 2009 letter, prior to the April 2009 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are the available service treatment records (STRs), personnel records, VA treatment records, private medical records and Social Security Administration records.

The Board notes that it appears that there may be outstanding VA treatment records not of record.  For example, multiple sets of VA treatment records from different dates are of record and there appears to be a gap in the available records between November 2012 and February 2014.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, the Board finds that the gap in dates does not indicate the presence of "sufficiently identified" records that must be obtained.

Also, the AOJ has determined that the Veteran's complete STRs are unavailable.  A June 2008 memorandum is of record regarding a formal finding on the unavailability of STRs.  The Board notes that it appears that the limited STRs that are of record were obtained as part of the Veteran's personnel records or as part of documents submitted by the Veteran in August 2008 (related to the investigation of an in-service January 1983 motor vehicle accident (MVA)).  A June 2008 letter (as part of a separate claim not on appeal) informed the Veteran that some of her STRs may be missing.  In addition, the April 2009 rating decision on appeal and subsequent December 2010 Statement of the Case referenced under the evidence heading "[p]revious notification that the [STRs] were determined to be unavailable.  All efforts to obtain military information were exhausted."  VA has a heightened duty to assist the Veteran in developing her claim in light of the incomplete STRs.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving the Veteran's claim is not lowered but, rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

In sum, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was provided with a VA examination in January 2009 and an opinion was provided; the June 2015 Board remand found the provided opinion to be inadequate and remanded the Veteran's claim for an additional VA examination and opinion.  The Veteran was subsequently afforded a VA examination in September 2015 and an opinion was provided and additionally a December 2015 VA addendum opinion was also obtained.  For the reasons indicated in the discussion below, the Board finds the September 2015 VA examination and opinion (and December 2015 addendum opinion) to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted, the Veteran's claim was remanded by the Board in June 2015 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board remand requested a VA examination and opinion and, as discussed above, such was accomplished in September 2015 (along with a December 2015 VA addendum opinion).  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.



II.  Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.304(b).  Stated differently, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness...the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was incurred or aggravated during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711-01) (Oct. 30, 1990).     

III.  Analysis

The Veteran seeks entitlement to service connection for Chiari malformation.  

In her October 2008 claim, the Veteran stated "I would also like to add Chiari one malformation secondary to the auto accident in the service."  The Veteran submitted various documents in August 2008 related to the investigation of an in-service January 1983 MVA.  These records included a January 1983 Emergency Care and Treatment form that indicated that the Veteran was in a MVA and complained of left knee, low back and neck pain and headaches.  A diagnosis was noted of multiple strains of the c-spine, L-S spine, left patella and head trauma without loss of consciousness.  A May 1983 statement from the Veteran stated that since the MVA accident "I have had continued stiffness in the area from the small of my back to my neck area."  Also of record was a January 1983 STR noting an impression of resolving cervical and L-S strain and a May 1983 STR noting an assessment of low back strain and costochondritis.  As discussed above, the Veteran's complete STRs are unavailable.  In this regard, the documents submitted by the Veteran in August 2008 appear to contain the only STRs of record related to the in-service MVA and a separation examination report does not appear to be of record. 

The Veteran's primary contention has been that her Chiari malformation is due to the in-service MVA.  As will be discussed further below, at issue in this case is whether the Veteran's Chiari malformation is congenital or acquired.  In this regard, the Veteran has contended that her Chiari malformation is not congenital and was acquired as a result of the in-service MVA.  In a January 2009 statement the Veteran stated that "I have done research on Chiari and have found that it can be caused by spinal injury which I have and was done in the accident I had while on active duty."  On her January 2011 VA Form 9, the Veteran stated "[a]fter doing research, I have found that Chiari is not only congenital, but can be cause by spinal trauma.  I did not have any problems prior to the accident, I had after the accident."  

The Veteran testified at a June 2011 RO hearing and stated that she felt her Chiari malformation was "not a congenital condition, due to the fact that as child, as an adolescent, and an adult until...up until the accident I didn't have any of the symptoms."  The Veteran's representative asked "about how soon or how long after the accident did you start experiencing symptoms, that may not have been diagnosed at that time, but were eventually were diagnosed as the Chiari" and the Veteran responded "[w]ithin three days."  The Veteran also stated that she was not diagnosed with Chiari malformation "until a few years ago through the VA" and that "I've had conditions that go along with some of the things that can happen.  I've had headaches, falling, back problems, leg problems."  The Veteran also stated that "the few doctors I have talked to, none of them have ever said anything of it being a congenital or childhood problem."  The Veteran further stated "from the research and everything that I've found out in the condition...the symptoms and the way it has progress with me, it has leaned more on spinal trauma than congenital."

In a June 2011 statement, the Veteran stated that "I have supporting documents to add to my file for my appeal...this documentation shows and supports that my injury were not congeni[t]al but caused and due to spinal injury trauma."  The supporting documentation submitted at that time, as well as additional documents submitted on other dates, were medical treatise evidence in the form of articles relating to Chiari malformation.                

VA treatment records included the results of an August 2008 brain MRI, which noted an impression of "consistent with Chiari one malformation."  Also of record were the results of a January 2009 "MR cerebral spinal fluid flow study" (conducted by Methodist Hospital), which noted an impression of Chiari one malformation.  A July 2009 VA neurosurgery note referenced an "incidental finding of a Chiari I malformation."  A September 2009 VA treatment note from Dr. D.Z. (who was listed at times as the Veteran's primary care provider) stated that the Veteran "has a congenital defect known as Chiari malformation."          

The Veteran was afforded a VA examination in January 2009.  An opinion was provided that stated that "[i]t would be mere speculation for me to state if [the Veteran's] Chiari I malformation was from...the car accident in 1983.  Most Ch[ia]ri I malformations are congenital.  Furthermore, it is not entirely clear that her malformation is symptomatic.  Chiari I malformations are often an incidental finding."  The June 2015 Board remand found this opinion to be inadequate because it "did not provide an adequate rationale."  As such, this opinion is afforded no probative value.

Pursuant to the June 2015 Board remand, the Veteran was subsequently afforded a VA examination in September 2015.  It was noted that Dr. I.W., a neurosurgeon, provided the requested opinions.  The opinion initially stated that "[w]hile it is impossible to know with absolute certainty whether or not the Veteran's Chiari I malformation was congenital or acquired, the findings on MRI are most consistent with being congenital in nature.  Therefore it is unlikely that the small Chiari malformation was caused by the accident."  The opinion further stated that Dr. I.W. "reports in general the condition will rarely improve.  The condition can deteriorate, but this is also rare."  The opinion additionally stated, in response to a question of whether "it at least as likely as not that [Chiari malformation] underwent an increase in severity during service whether as a result of the January 1983 motor vehicle class," that "[p]er Dr. [I.W.], the symptoms described by the Veteran are not consistent with the small Chiari malformation and therefore it is unlikely that there was an increase in severity of the Chiari malformation."    

A December 2015 addendum opinion was obtained, which was provided by Dr. L.B.  The opinion stated "[p]er neurosurgeon, it is most likely that the condition in this Veteran is congenital and not related to the accident" and that "[a]s also noted while it is possible for improvement or deterioration to occur, it is rare.  Therefore even though it is rare, it meets the criteria noted above as congenital disease."  The opinion also stated that "[t]here are no findings that would support a worsening (or improve[e]ment) of the Veteran's diagnosis of Chiari I malformation relating to the accident in 1983."  It was also noted that the Veteran "has a minimal [C]hiari I malformation that being 1mm greater than the upper limit of normal."

After review of the evidence of record, the Board finds that the Veteran's Chiari malformation clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  

As noted above, the Veteran's STRs are incomplete.  The Veteran's personnel records, however, contained the February 1981 enlistment entrance examination report.  The examination report noted no relevant defects and that the examinee was qualified for enlistment.  As no relevant defects were noted at entrance, the Veteran is presumed to have been sound upon entry into service with respect to Chiari malformation.  

As to whether the Veteran's Chiari malformation manifested in service, it is not clear if there was such manifestation.  As will be discussed further below, the Board has concluded that the Veteran's Chiari malformation is a congenital disease that preexisted service and therefore it also existed during her service.  As such, for purposes of this decision, the Board will presume that the Veteran's Chiari malformation manifested in service.

As the Veteran was presumed sound at entry into service and the Board is presuming for purposes of this decision that Chiari malformation manifested in-service, the Board finds that the presumption of soundness is for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (stating "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service").

As noted above, the Board must rebut the presumption of soundness by showing by clear and unmistakable evidence both that the Veteran's Chiari malformation preexisted service and was not aggravated by service.

Initially, with respect to whether the Veteran's Chiari malformation was congenital or acquired, the Board finds highly probative the September 2015 VA opinion, provided by neurosurgeon Dr. I.W., which stated that "[w]hile it is impossible to know with absolute certainty whether or not the Veteran's Chiari I malformation was congenital or acquired, the findings on MRI are most consistent with being congenital in nature.  Therefore it is unlikely that the small Chiari malformation was caused by the accident."  Overall, the Board finds this opinion, provided by a neurosurgeon, to be the most probative evidence as to whether the Veteran's Chiari malformation is congenital.  As such, the Board concludes that the Veteran's Chiari malformation is congenital.

The Board notes that the June 2015 Board remand directives instructed, in relation to the opinion requested regarding this issue, that "[t]he examiner...must cite to medical authorities in support of the conclusion."  While the examiner did not cite to medical authorities, he did cite to medical evidence of record (specifically MRI results) and the Board therefore finds his opinion to be probative and to have substantially complied with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The next issue is whether the Veteran's Chiari malformation is a congenital disease or defect.  In this regard, the Board finds highly probative the September 2015 VA opinion, which stated that Dr. I.W. "reports in general the condition will rarely improve.  The condition can deteriorate, but this is also rare," and the December 2015 addendum opinion, which stated that "[a]s also noted while it is possible for improvement or deterioration to occur, it is rare.  Therefore even though it is rare, it meets the criteria noted above as congenital disease."  As noted above, generally, a congenital disease may be service-connected, while a congenital defect may not be service-connected in its own right.  The United States Court of Appeals for the Federal Circuit has held that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014). When considering this definition, the Board concludes that the Veteran's Chiari malformation is a congenital disease (rather than a congenital defect), as the September 2015 referenced that this condition "can deteriorate" and the December 2015 VA addendum opinion stated that this condition "meets the criteria noted above as congenital disease."  

As the Board has held that the Veteran's Chiari malformation is a congenital disease, the Board therefore concludes that the Veteran's Chiari malformation clearly and unmistakably pre-existed service.  See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) ("In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary").

The remaining determinative issue is whether the Veteran's Chiari malformation was aggravated during her active service.  As to this issue, the Board finds highly probative the September 2015 VA opinion, provided by neurosurgeon Dr. I.W.  The opinion stated, in response to a question of whether "it at least as likely as not that [Chiari malformation] underwent an increase in severity during service whether as a result of the January 1983 motor vehicle class," that "[p]er Dr. [I.W.], the symptoms described by the Veteran are not consistent with the small Chiari malformation and therefore it is unlikely that there was an increase in severity of the Chiari malformation."  Overall, the Board finds this opinion, provided by a neurosurgeon, to be the most probative evidence as to whether the Veteran's Chiari malformation was aggravated during service.  Although the questions used the terminology "At least as likely as not," the neurosurgeon's answers were stated in terms sufficiently definitive to indicate that there was clearly and unmistakably no increase in severity of the Chiari malformation during service.  As such, the Board concludes that that the Veteran's Chiari malformation clearly and unmistakably was not aggravated by service.  

The Board additionally notes, as discussed above, that "the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Board notes that VA must show by "affirmative evidence" that the Veteran's preexisting disability was clearly and unmistakably not aggravated by service.  See id.  The Board finds the September 2015 VA opinion, provided by a neurosurgeon, to be such affirmative evidence that clearly and unmistakably shows that the Veteran's Chiari malformation was not aggravated by service.  See id. at 243 (stating that "the Secretary may attempt to carry his evidentiary burden with a postservice medical opinion" and that "[i]f a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation"); see also O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition'") (quoting Wagner, 370 F.3d at 1096 (citation, internal quotation marks, and alteration omitted by O'Bryan).
 
The Board has considered the Veteran's submission of medical treatise evidence (in the form of articles relating to Chiari malformation).  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."  Mattern v. West, 12 Vet. App. 222 (1999).  In this case, the treatise evidence submitted does not address the facts of the Veteran's specific case and is general in nature.  The Board finds the September 2015 VA opinion and December 2015 addendum opinion, which did address the facts of this specific case, to be of significantly more probative value as to the determinative issues in this appeal.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

The Board has considered the Veteran's contentions, which were outlined further in-depth above.  The Veteran's primary contention has been that her Chiari malformation is not congenital and that it was caused by her in-service MVA.  In support of these contentions, the Veteran has stated, essentially, that she did not have problems or symptoms prior to the in-service MVA, but that she did afterwards.  

The Veteran is competent to report problems and symptoms that she has experienced.  The Veteran, however, is not competent to address whether any problems or symptoms she has experienced to her Chiari malformation and whether her Chiari malformation is an acquired condition (to include from an in-service MVA) rather than a congenital condition, as these are complex medical questions of the type of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  See also Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Moreover, while the Veteran stated at the June 2011 RO hearing that "the few doctors I have talked to, none of them have ever said anything of it being a congenital or childhood problem," this statement does not indicate that doctors have told the Veteran that her Chiari malformation was acquired, as opposed to simply not reporting it as congenital.  In addition, as noted above, a September 2009 VA treatment note from Dr. D.Z. (who was listed at times as the Veteran's primary care provider) stated that the Veteran "has a congenital defect known as Chiari malformation."  As to the determinative issue on appeal of whether the Veteran's Chiari malformation was aggravated during her active service, while the Veteran has not explicitly presented argument relating to this issue, her contentions at least implicitly argue that such condition was aggravated.  In this regard, the Veteran is not competent to state that her Chiari malformation was aggravated by service, as this is a medical question, and she has not stated that a competent medical professional has made such statement.  Overall, the Board finds the September 2015 VA opinion and December 2015 addendum opinion to be the most probative competent evidence of record addressing whether the Veteran's Chiari malformation was a congenital disease and whether it was aggravated by her service.  

In sum, the Board concludes that the evidence of record shows that the Veteran's Chiari malformation clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  As cited above, if VA is able to meet the burden of showing such, the Veteran is not entitled to service connection.  See Wagner,370 F.3d at 1096 (stating "[i]f this burden is met, then the veteran is not entitled to service-connected benefits").  As such, entitlement to service connection for Chiari malformation is not warranted.


ORDER

Entitlement to service connection for Chiari malformation is denied.  



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


